Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
The applicant has asked for the double patenting to be held in abeyance due to the pending nature of the claims.  At this time the examiner disagrees.  The limitations at issue are central to the instant claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 7, 9, 11, and 17 of U.S. Patent No. 9,282,772 in view of Shan (US 2007/0267032).
Claims 1, 7 and 11 of the patent teach the limitations of instant Claims 2, 3, 8 and 9, except for the at least two diverging outlet passages being generally coplanar at the single, non-recessed mouth end surface of the mouth-end insert. Shan teaches an aerosol generating device comprising at least two diverging outlet passages being generally coplanar at the single, non-recessed mouth end surface outlet mouthend insert in order to deposit the aerosol particles in the front portion of the respiratory tract to provide a pleasurable experience with the device (figs 2, 3A, 3B, 3C, 5; [0057], [0058], [0060]). Including in the claims the limitation that the outlets are generally coplanar at the single, 
Claim 9 of the patent recites the orifice diameter instant claim 4. 
Claims 2 and 3 of the patent recite the limitations of instant claims 5 and 6. 
Claim 6 of the patent recites the limitations of instant claim 7. Claim17 of the patent recites the limitations of instant claim 10.

Claims 2 and 5 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7 and 10 of U.S. Patent No. 9,474,306 in view of Shan (US 2007/0267032).
Claims 1, 3 and 10 of the patent teach the limitations of instant Claim 2, except for the at least two diverging outlet passages being generally coplanar at the single, non-recessed mouth-end surface of the mouth-end insert. However Shan, as discussed above, teaches the benefit one of ordinary skill in the art would recognize for incorporating such a mouth-end insert. 
Claims 3 and 4 of the patent recite the limitations of instant claims 5 and 6. 
Claim 6 of the patent recites the limitations of instant claim 7. 
Claim 7 of the patent recites the limitations of instant claims 8 and 9.

Claims 2, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9,510,623 in view of Shan (US 2007/0267032). 
Claims 1 and 14 of the patent teach the limitations of instant Claims 2, 5 and 9, except for the at least two diverging outlet passages being generally coplanar at the single, non-recessed mouth end surface of the mouth-end insert. However Shan, as discussed 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 2-4, 7-12, and 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang (US 2011/0011396) in view of Naimaster (US 1,865,780), and Comptois (US 2,356,975).
Regarding claims 2 and 11, Fang teaches an electronic vaping device comprising: 
a casing (shells 100, 200, 300) extending in a longitudinal direction ([0012] – [0013]); 
a vaporizer configured to generate a vapor (atomizing cup 9, metal fiber element 8, heating wire 7, sleeve 6, pipe 5, liquid conducting element 4), the vaporizer in the casing ([0014], fig.3); 
a mouth-end insert (inhalation element 1) at an end of the casing, said mouth-end insert including, a single, non-recessed mouth-end surface (inhalation hole 104, [0014]); and 
a power supply configured to supply power to the vaporizer ([0016], [0018]). 
Fang further discloses where the inhalation element (1) is shaped as a substantially hollow cylinder defining an opening (102) at one end and an inhalation hole (104) at the other end thereof. A smoke channel (106) communicates the formed aerosol with the inhalation hole (104), where the smoke channel (106) has a relative greater width in a portion adjacent to the inhalation hole (104), such that the atomized liquid fully contacts an inner wall of the liquid tank (2) and is cooled into water, thus avoiding the atomized liquid 
Fang is silent to where the mouth-end insert including at least two diverging outlets, the at least two diverging outlet passages being generally coplanar at the single, non-recessed mouth end surface of the mouth-end insert.
However, mouth end inserts with diverging outlets are known in the art.  First, Naimaster discloses an insert with a bifurcated bore that results in the illustrated channels that diverge and form openings at a non-recessed mouth end surface as shown in figures 3 and 4 below.  As illustrated the openings appear to be generally at the same plane at the mouth end surface.  

    PNG
    media_image1.png
    234
    315
    media_image1.png
    Greyscale













Second, Comptois illustrates a similar structure (see figure 2 below)  and states:


The illustrated passages of Comptois are divergent and appear to end in a generally the same plane as the non-recessed mouth end of the article.

    PNG
    media_image2.png
    117
    351
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of invention to use the multiple diverging passages such as those disclosed by Naimaster and Comptois in the invention of Fang in order to distribute the aerosol (i.e. smoke) as it enters the mouth to avoid concentration of the aerosol.   
Claims 3 and 12: Fang further teaches a gasket (tank 2) including a central orifice (forming smoke channel 106) that is sized and spaced from the mouth-end insert ([0013] – [0014]). 
Claim 4: Fang is silent to the dimensions of the aerosol generating device and therefore does not teach where the central orifice has a diameter of about 2.0 mm to about 3.0 mm. However, as would be understood by one of ordinary skill in the art, the central orifice diameter controls amount of air that can be pulled through the device when a user sucks on the mouth-end, and therefore the amount of aerosol delivered to the user, and it would have been obvious to one of skill in the art to optimize the size of the central orifice diameter for the desired sensory effect to the user.
Regarding claim 7 and 15, 
Regarding claims 8 – 9 and 16 – 17, Fang further teaches where the vaporizer comprises: a coil heater (heating wire 7) in the casing; and a wick (sleeve 6) extending through a portion of the coil heater ([0014], fig. 3); and an inner tube within the casing; and a reservoir (liquid reservoir 110) between the inner tube (2) and the casing (100) ([0013]).
Regarding claims 10 and 18, Fang, Naimaster, and Comptois, do not disclose the diameters of the passages.  However, it would have been obvious to change the diameter of the outlet passages to obtain various resistance to draw in the smoking article as it is notoriously well known that the resistance to draw of a smoking articles is directly related to the amount of air that can flow through the device which, in the case of the above references, is directly to the diameter and number of air passages.    

Claims 5, 6, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang (US 2011/0011396), Naimaster (US 1,865,780), and Comptois (US 2,356,975) as applied to claims 2 and 11 above and further in view of Shan (US 2007/0267032).
Regarding claims 5, 6, 13, and 14, Naimaster, and Comptois disclose bifurcated or diverging passages but do not indicate the angle.  Shah also teaches a simulated smoking device with divergent channels at the mouthpiece to distribute product to the user.  In the figures of Naimaster, Comptois, and Shah, it appears that several angles of less, or about 45 degrees are shown.  It would have been obvious to one of ordinary skill in the art at the time of invention to split the channels in any of the angles illustrated, including having the channels at 90 degrees to one another (at a right angle, 45 degrees with the longitudinal axis) as shown by Shah.  It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Shah because although Shah is not intended to produce aerosol in the same manner as Fang, the structure of the mouthpiece 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747